DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, 9, 11-15, 18, 20-21, 23, 28, 34, 39, 43-44, and 46-48, drawn to a dressing for treating a tissue site with negative pressure.
Group II, claim(s) 50 and 55, drawn to a dressing for treating a tissue site with negative pressure.
Group III, claim(s) 60, 66, and 69, drawn to a dressing for treating a tissue site with negative pressure.
Groups I - III lack unity of invention because even though the inventions of these groups require the technical features of a manifold, a first layer, a second layer, a plurality of fluid restrictions, and at least one x-ray detectable marker, these technical features are not special technical features as they do not make a contribution over the prior art in view of Hunt (US PGPUB 20040030304) and Dodd (US PGPUB 20150148760).
	Hunt discloses a dressing (a wound dressing 10) for treating a tissue site with negative pressure (Abstract and Fig. 1), the dressing comprising:
a manifold (a lower foam layer 36) comprising a first surface and a second surface opposite the first surface (Fig. 1); 
a first layer (a lower wall 30 of elastomeric sheet 38: ¶0033 and Fig. 1) adjacent to the first surface and a second layer (an upper wall of elastomeric sheet 38: ¶0033 and Fig. 1) adjacent to the second surface (Fig. 1), the first layer and the second layer each comprising a polymer film (the elastomeric sheet 38 is constructed from polyurethane film: ¶0030); 
a plurality of fluid restrictions (placed holes 34: ¶0033 and Fig. 1) in the polymer film adjacent to at least the first surface (¶0033 and Fig. 1).
	Dodd discloses a wound dressing comprising at least one x-ray detectable marker (¶0008-0013).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781